Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”) is made as of January 11, 2017 (the
“Effective Date”) by and between Clean Diesel Technologies, Inc., a Delaware
corporation (“CDTI” or the “Company”), and Peter J. Chase (“Executive”).

 

WHEREAS, CDTI and Executive desire to enter into an agreement setting forth the
terms and conditions of Executive’s employment with CDTI;

 

NOW THEREFORE, in consideration of the mutual promises of the parties and the
mutual benefits they will gain by the performance thereof, and other good and
valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties do hereby agree as follows:

 

1.                                      Employment.

 

CDTI employs Executive, and Executive hereby accepts employment with CDTI, upon
the terms and conditions set forth in this Agreement with the start date of
January 30, 2017. This Agreement supersedes and replaces any other employment or
consulting agreement between Executive and CDTI.

 

2.                                      Position and Duties.

 

(a)              Executive shall serve as Chief Operating Officer of CDTI and
shall have the normal duties, responsibilities and authority of such position,
subject to the power of the Chief Executive Officer or the Board of Directors of
CDTI (“Board”) to expand or limit such duties, responsibilities and authority.

 

(b)              Executive shall report to the Chief Executive Officer. 
Executive shall devote Executive’s best efforts and all of Executive’s business
time and attention (except for permitted vacation periods, reasonable periods of
illness or other incapacity) to the business and affairs of CDTI.  Executive
shall perform Executive’s duties and responsibilities hereunder to the best of
Executive’s abilities in a diligent, trustworthy, businesslike and efficient
manner.

 

(c)               Executive will be subject to, and will comply with, the
policies, standards and procedures generally applicable to senior management
employees of CDTI from time to time.

 

3.                                      Compensation and Benefits.

 

(a)              Base Salary.  Executive will receive an annual base salary of
$250,000 per year, effective as of the January 30, 2017, less applicable payroll
withholdings and payable in accordance with CDTI’s normal payroll practices. 
This salary shall be subject to annual review by CDTI in accordance with its
general policies as in effect from time to time.

 

1

--------------------------------------------------------------------------------


 

(b)              Annual Bonus.  Executive shall be eligible to receive an annual
bonus based on CDTI’s achievement of financial objectives established by the
Board and the Executive’s achievement of agreed-to personal business objectives.
The amount of any Annual Bonus will be based upon the degree to which such
objectives are met, and will vary from 0% of Base Salary to a maximum of 85% of
Base Salary with a target of 50% of Base Salary and with payout at the
discretion of the Board. Guaranteed minimum first year cash bonus payout of
$50,000. The Annual Bonus will be prorated based on the number of days Executive
is employed during a calendar year.  The bonus with respect to any calendar year
shall be paid no later than 45 days from the date on which audited financial
statements covering such calendar year are filed on Form 10-K.

 

(c)               Equity Incentive.  Within thirty (30) days of January 30,
2017, CDTi shall issue to Executive an equity award of 100,000 non-qualified
stock options. The vesting schedule for this equity award shall vest over a
four-year period on each anniversary of your appointment with 25,000 options
(25%) vesting each year starting on January 30, 2018. This equity award shall be
issued under and governed by the terms of CDTI’s Amended and Restated Stock
Incentive Plan (the “Plan”) and, including equity awards of stock options, shall
be issued at 100% of the closing fair market value on the date of grant. All of
Executive’s unvested stock options will vest immediately upon Executive’s
Termination Without Cause or Resignation for Good Reason concurrent with or
subsequent to a Change in Control. “Change in Control” means a change in
ownership or control of CDTI effected through any of the following transactions:

 

(i)                                     A merger, consolidation or other
reorganization, unless securities representing more than fifty-one percent (51%)
of the total combined voting power of the voting securities of the successor
company are immediately thereafter beneficially owned, directly or indirectly,
by the persons who beneficially owned CDTI’s outstanding voting securities
immediately prior to such transaction; or

 

(ii)                                  A sale, transfer or other disposition of
all or substantially all of CDTI’s assets in liquidation or dissolution of CDTI;
or

 

(iii)                               The acquisition, directly or indirectly by
any person or related group of persons (other than CDTI or a person that
directly or indirectly controls, is controlled by, or is under common control
with, CDTI), of beneficial ownership of securities possessing more than
fifty-one percent (51%) of the total combined voting power of CDTI’s outstanding
securities pursuant to a transfer of the then issued and outstanding voting
securities of CDTI by one or more of CDTI’s shareholders; or

 

(iv)                              During any period of two (2) consecutive
years, individuals who, at the beginning of such period, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board, provided that any person becoming a director of the Board
subsequent to the date of adoption of this Plan whose election, or a nomination
for election by CDTI’s shareholders, was approved by the vote of at least a
majority of the directors then comprising the Incumbent Board (other than an
election or nomination of any individual whose initial assumption of office is
in connection with an actual or threatened election contest relating to the
election of the directors of the Board,

 

2

--------------------------------------------------------------------------------


 

 as such terms are used in Rule 14a-11 of Regulation 14A promulgated under the
Securities Exchange Act of 1934.

 

Notwithstanding the foregoing, a transaction shall not constitute a Change in
Control if its sole purpose is to change the legal jurisdiction of the
Corporation’s incorporation or to create a holding company that will be owned in
substantially the same proportions by the persons who held the Corporation’s
securities immediately before such transaction. In the event of any conflict
between the terms of this Agreement and the terms of the Plan or the agreement
evidencing the Option, including without limitation vesting terms or the
definition of “Cause,” the terms of this Agreement shall govern.

 

(d)              Fringe Benefits.  Executive shall be entitled to participate in
all of CDTI’s employee benefit programs for which CDTI employees are generally
eligible, subject to the terms and conditions of such programs.  Those programs
currently include group medical, dental and vision insurance; 401(k) plan; life
insurance; short-term and long-term disability insurance; and paid vacation and
sick leave.  All benefits are subject to change at the sole discretion of the
Board and/or CDTI.

 

(i)                                     Executive shall be entitled to four
(4) weeks of vacation per year, with a maximum accrual of eight (8) weeks. Such
vacation time shall accrue and will be paid out upon termination of employment
subject to customary payroll withholding in accordance with CDTI’s general
practices.

 

(ii)                                  CDTI will pay Executive a temporary
housing allowance of $2,083.33 per month for the cost of maintaining a temporary
resident in the Oxnard, CA area for twelve (12) months from the Effective date.
All such reimbursements will be credited against any relocation expenses for the
Executive that CDTI agrees to cover in the future. Executive acknowledges that
payments made under this paragraph 3(d)(ii) may be taxable income to Executive.

 

(e)               Reimbursement of Business Expenses.  CDTI shall reimburse
Executive for all reasonable expenses incurred by Executive in the course of
performing Executive’s duties under this Agreement which are consistent with
CDTI’s policies in effect from time to time with respect to travel,
entertainment and other business expenses, subject to CDTI’s requirements with
respect to reporting and documentation of such expenses.  Such reimbursements
shall be payable in accordance with CDTI’s general reimbursement practices.
Notwithstanding the foregoing, any reimbursement of expenses or in-kind benefit
Executive is entitled to receive shall, to the extent subject to Section 409A of
the Internal Revenue Code, be subject to the following: (x) such reimbursements
shall be paid no later than the last day of Executive’s taxable year following
the taxable year in which the expense was incurred, (y) the amount of expenses
eligible for reimbursement, or in-kind benefits to be provided, during any
taxable year of Executive shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year of
Executive, and (z) the right to reimbursement or in-kind benefits shall not be
subject to liquidation or exchange for another benefit.

 

3

--------------------------------------------------------------------------------


 

4.                                      Termination.

 

(a)              Employment At-Will and Termination.  Executive’s employment
with CDTI will be “at will” (i.e., either Executive or CDTI may terminate
Executive’s employment at any time for any reason, with or without Cause). 
Executive’s employment and this Agreement may be terminated as follows:

 

(i)                                     Either party may terminate this
Agreement and Executive’s employment for any reason upon thirty (30) days’
written notice to the other party that this Agreement is being terminated;

 

(ii)                                  The parties may terminate this Agreement
and Executive’s employment for any reason without notice upon mutual written
agreement of the parties;

 

(iii)                               CDTI may terminate Executive’s employment
and this Agreement immediately upon written notice to Executive at any time that
the Board has determined that there is Cause for such termination.  For purposes
of this Agreement, “Cause” shall mean Executive’s (A) gross negligence or severe
or continued misconduct in the performance of Executive’s material duties;
(B) commission of or pleas of “guilty” or “no contest” to a felony offense or
commission of any unlawful or criminal act which would be detrimental to the
reputation or character of CDTI; (C) participation in fraud or an act of
dishonesty against CDTI; (D) intentional material damage to or misappropriation
of CDTI property; material breach of company policies or regulations, or
(E) material breach of this Agreement that is not cured to CDTI’s reasonable
satisfaction within five (5) days after written notice thereof to Executive
(provided that any such breach which is not capable of cure, shall immediately
constitute “Cause”);

 

(iv)                              This Agreement shall terminate immediately
upon Executive’s death or Disability.  “Disability” means Executive’s physical
or mental incapacity to perform a substantial portion of his duties and
responsibilities for any period or periods which, in the aggregate, total 90 or
more calendar days within any 12-month period; or

 

(v)                                 Executive may resign for Good Reason.  For
purposes of this Agreement, Executive will have Good Reason to terminate
Executive’s employment with CDTI upon the occurrence of any of the following: 
(A) a material diminution in the nature or scope of Executive’s
responsibilities, duties or authority; (B) CDTI’s requirement that Executive be
based at any location more than 50 miles from CDTI’s office location in Oxnard,
CA; (C) any other action or inaction that constitutes a material breach by CDTI
of this Agreement; or (D) a material diminution in Executive’s Base Salary
unless such reduction is part of an across-the-board reduction for the Chief
Executive Officer and his/her direct reports (except that an across-the-board
reduction resulting in the diminution in Executive’s Base Salary due to or
within six (6) months of a Change in Control is excluded and still constitutes
Good Reason). Executive may not resign for Good Reason unless (A) Executive
provides written notice of Executive’s intent to resign to the Board and of the
occurrence of a condition constituting Good Reason for resignation under this
paragraph within ninety (90) days of the initial existence of such, (B) CDTI has
not remedied the alleged violation(s) within thirty (30) days of receipt of such
written notice, and (C) Executive’s employment terminates no later than one

 

4

--------------------------------------------------------------------------------


 

hundred twenty (120) days following the initial existence of such condition. 
For purposes of this paragraph written notice must include a detailed
description of the facts and circumstances of the violation allegedly
constituting Good Reason and such notice must be given in accordance with
applicable CDTI policy, or in the absence of such policy, to the Chair of the
Board or the General Counsel of CDTI.

 

(b)              Payments Upon Termination.  Upon termination of Executive’s
employment for any reason, Executive shall be entitled to receive any salary and
benefits that are accrued and unpaid as of the date of termination.

 

(i)                                     Termination for Cause or Resignation. 
If Executive resigns Executive’s employment for any reason other than for Good
Reason pursuant to Paragraph 4(a)(v) above, is terminated by CDTI or the Board
for Cause pursuant to Paragraph 4(a)(iii), or is terminated by mutual agreement
of the parties pursuant to Paragraph 4(a)(ii) above, all compensation and
benefits will cease immediately and Executive will receive none of the Severance
Benefits (as defined below) or any other severance pay.

 

(ii)                                  Termination Without Cause or Executive’s
Resignation for Good Reason.  If Executive resigns for Good Reason under
Paragraph 4(a)(v) above or Executive’s employment with CDTI is terminated by
CDTI for any reason other than for Cause (and not as a result of Executive’s
death or Disability) or Disability or by mutual agreement of the parties
pursuant to Paragraph 4(a)(ii) above, subject to Paragraph 4(c) below, Executive
will receive the following compensation (“Severance Benefits”):

 

(A)                   an amount equal to six (6) months of Executive’s current
base salary at the time of termination (less required withholdings) payable in
installments pursuant to the Company’s regular payroll practices commencing on
the first payroll date occurring on or after the later of the expiration of the
revocation period of the Release (as defined below) or 35 days after Executive’s
termination date;

 

(B)                   for a period of six (6) months following Executive’s
termination date, Company payment of continuation coverage under COBRA (section
4980 of the Internal Revenue Code of 1986) of Executive’s medical, dental and
vision coverage under the Company’s group health plan as in effect immediately
before Executive’s termination, after which Executive may elect continuation
coverage at his own expense under COBRA and the California Continuation Benefits
Replacement Act (“Cal-COBRA”); provided, however, that such extended
Company-paid coverage will only be provided to the extent that it is not
determined by the Company to be discriminatory under section 105(h) of the Code
or under any other section of the Code or other applicable law.  If the
extension of such Company-paid coverage is determined by the Company to be
discriminatory under section 105(h) of the Code or other applicable law,
(including but not limited to the 2010 Patient Protection and Affordable Care
Act, as amended by the 2010 Health Care and Education Reconciliation

 

5

--------------------------------------------------------------------------------


 

Act), then in lieu of paying the COBRA premiums for such continuation coverage,
the Company, in its sole discretion, may elect to instead pay Executive on the
first day of each month of any remaining portion of such twelve-month period, a
fully taxable cash payment equal, on an after-tax basis, to the COBRA premiums
for that month, subject to applicable tax withholdings (such amount, the
“Special Severance Payment”), for the remainder of such period.  Executive may,
but is not obligated to, use such Special Severance Payment toward the cost of
COBRA premiums; and

 

(C)                   an amount equal to a prorated portion (based on the number
of full months of Executive’s employment during the year of termination) of
Executive’s Annual Bonus for the year in which the termination occurs calculated
and payable pursuant to the terms of the applicable bonus program in effect as
determined by the Board; provided, however, that such payment shall be made to
the Executive no later than 45 days from the date on which audited financial
statements covering such calendar year are filed on Form 10-K.

 

(iii)                               Disability.  If Executive’s employment is
terminated due to Disability, subject to Paragraph 4(c) below, Executive will
receive the following compensation (“Severance Benefits”):

 

(A)                   an amount equal to three (3) months of Executive’s current
base salary at the time of termination (less required withholdings) payable in
installments pursuant to the Company’s regular payroll practices commencing on
the first payroll date occurring on or after the later of the expiration of the
revocation period of the Release (as defined below) or 35 days after Executive’s
termination date;

 

(B)                   for the period of three (3) months following Executive’s
termination date, Company payment of continuing coverage under COBRA of medical,
dental and vision coverage under the Company’s group health plan in effect
immediately before Executive’s termination, after which Executive may elect
continuation coverage at his own expense under COBRA (and Cal-COBRA; provided,
however, that such Company-paid extended coverage will only be provided to the
extent that it is not determined by the Company to be discriminatory under
section 105(h) of the Code or under any other section of the Code or other
applicable law.  If the extension of such Company-paid coverage is determined by
the Company to be discriminatory under section 105(h) of the Code or other
applicable law, (including but not limited to the 2010 Patient Protection and
Affordable Care Act, as amended by the 2010 Health Care and Education
Reconciliation Act), then in lieu of paying the COBRA premiums for such
continuation coverage, the Company, in its sole discretion, may elect to instead
pay Executive on the first day of each month of any

 

6

--------------------------------------------------------------------------------


 

remaining portion of such six-month period, a fully taxable cash payment equal,
on an after-tax basis, to the COBRA premiums for that month, subject to
applicable tax withholdings (such amount, the “Special Severance Payment”), for
the remainder of such period.  Executive may, but is not obligated to, use such
Special Severance Payment toward the cost of COBRA premiums; and

 

(C)                   an amount equal to a prorated portion (based on the number
of full months of Executive’s employment during the year of termination) of
Executive’s Annual Bonus for the year in which the termination occurs calculated
and payable pursuant to the terms of the applicable bonus program in effect as
determined by the Board; provided, however, that such payment shall be made to
the Executive no later thanwithin 45 days from the date on which audited
financial statements covering such calendar year are filed on Form 10-K.

 

(D)                   Notwithstanding the foregoing, any benefits that Executive
shall become entitled to receive under CDTI’s long-term disability insurance
program as it may from time to time be in effect shall reduce the Severance
Benefits payable under this Paragraph 4(b)(ii).

 

(c)                                  Release and Commencement of Severance
Benefits.  As a condition of receiving any Severance Benefits under this
Paragraph 4, Executive is required to sign (and not revoke) a Severance
Agreement and Release of All Claims (“Release”) against CDTI and related
entities and individuals, in a form to be provided by CDTI, within 45 days after
his termination date.  Payment of Severance Benefits shall not commence until
after the time for revocation of the Release has expired (if the period for
signing and not revoking the Release begins in one taxable year for the
Executive and ends in the subsequent taxable year, the payment of any Severance
Benefits will begin in the second taxable year).

 

(d)                                 409A.  The parties intend that the Severance
Benefits provided under this Agreement will be deemed not to be deferred
compensation subject to section 409A of the Code (“section 409A”) to the maximum
extent provided in the exceptions provided in the Treasury Regulations for short
term deferrals (section 1.409A-1(b)(4)) and separation pay plans (section
1.409A-1(b)(9)).  All Severance Benefits shall be paid within the period ending
no later than the last day of the second taxable year of the Executive following
the taxable year in which the Executive’s separation from service occurs, in
conformance with section 1.409A-1(b)(9) of the Treasury Regulations.  To the
extent that the payment of any amount under this Paragraph 4 constitutes
deferred compensation, any payment or benefit due upon Executive’s termination
of employment will only be paid or provided to Executive once Executive’s
termination qualifies as a “separation from service” under section 409A.  If
Executive is a “specified employee” within the meaning of section 409A, any such
payment scheduled to occur during the first six (6) months following Executive’s
separation from service shall not be paid until the earlier of the date of
Executive’s death or the first regularly scheduled payroll date following the
six (6) month anniversary date of such separation from service and shall include
payment of any amount that was otherwise scheduled to be paid prior thereto. It
is the intent of the Company and Executive that any right of Executive to

 

7

--------------------------------------------------------------------------------


 

receive installment payments hereunder shall, for all purposes of Section 409A,
be treated as a right to a series of separate payments. While the Company
intends that income provided to Executive pursuant to this Agreement will not be
subject to taxation under Section 409A, the Company does not guarantee any
particular tax effect for income provided to Executive pursuant to this
Agreement.  In any event, except for the Company’s responsibility to withhold
applicable income and employment taxes from compensation paid or provided to
Executive, the Company shall not be responsible for the payment of any
applicable taxes on compensation paid or provided to Executive pursuant to this
Agreement.

 

(e)                Return of Property.  Upon termination of Executive’s
employment or whenever requested by CDTI, Executive will immediately return all
CDTI property, tangible or (where returnable) intangible, in Executive’s
possession.

 

(f)                 Upon termination of Executive’s employment with CDTI for any
reason, Executive shall promptly resign from any position as an officer,
director or fiduciary of CDTI.

 

5.                                      Protection of Confidential Information.

 

(a)               Executive acknowledges that in connection with his employment
with CDTI, Executive will be given access to or will obtain Confidential
Information (as defined below) with respect to CDTI’s business and employees. 
Executive will use the Confidential Information only to carry out Executive’s
job duties under this Agreement.  Executive will hold this information strictly
confidential and will not use or disclose it, except in performance of
Executive’s obligations to CDTI, without CDTI’s express written consent. 
Executive’s obligation to maintain the confidentiality of the Confidential
Information of CDTI and to refrain from using such information for any improper
purpose will continue during Executive’s employment with CDTI and at all times
thereafter, unless and to the extent that such Confidential Information (i) was
otherwise available to Executive from a source other than CDTI, (ii) becomes
generally known to, and available for use by, the public other than as a result
of the acts or omissions of the Executive in contravention of this Paragraph 5,
or (iii) is required to be disclosed by applicable law, court order or other
legal process.

 

(b)               Executive shall deliver to CDTI at the termination of his
employment, or at any other time CDTI may request, all memoranda, notes, plans,
records, reports, computer tapes, printouts and software and other documents and
data (and copies thereof) relating to the Confidential Information, Work Product
(as defined below) or the business of CDTI which Executive may then possess or
have under Executive’s control.

 

(c)                “Confidential Information” includes but is not limited to the
following:  (i) trade secrets, ideas, processes, formulas, data, programs, other
works of authorship, knowhow, improvements, discoveries, developments, designs
and techniques; (ii) information regarding plans for research, development, new
products, marketing and selling, business plans, budgets and unpublished
financial statements, licenses, prices, costs, supplies, customers and
information regarding the skills and compensation of other employees, directors
or consultants of CDTI or any Affiliate; (iii) confidential marketing
information (including without limitation marketing strategies, customer or
client names and requirements for

 

8

--------------------------------------------------------------------------------


 

product and services, prices, margins and costs); and (iv) other confidential
business information of CDTI or any Affiliate.  For purposes of this Agreement,
“Affiliate” means any trade or business under common control with CDTI, as that
term is defined in sections 414(b) and 414(c) of the Code.

 

6.                                      Protection of Intellectual Property.

 

Executive agrees that all inventions, innovations, improvements, developments,
methods, techniques, processes, algorithms, data, databases, designs, analyses,
drawings, reports, and all similar or related information, all software,
copyrights, and other works of authorship, all other intellectual property or
proprietary rights (including any patents, registrations or similar rights that
may issue from the foregoing), and all tangible embodiments of any of the
foregoing (in any form or medium, whether now known or hereafter existing),
which relate to CDTI’s or any Affiliate’s actual or anticipated business,
research and development or existing or future products or services and which
are conceived, developed, contributed to, or made by Executive while employed by
CDTI or any Affiliate thereof (collectively, “Work Product”), belong to and are
the property of CDTI or such Affiliate, as applicable, and Executive hereby
assigns to CDTI or such Affiliate, as applicable, any right, title and interest
Executive may have in and to the Work Product, free and clear of any claims for
compensation or restrictions on the use or ownership thereof.  Executive will
promptly disclose such Work Product to CDTI and perform all actions reasonably
requested by CDTI (whether during or after his employment) to establish, record,
perfect and otherwise confirm such ownership, and protect, maintain and enforce
CDTI’s and the Affiliate’s rights, as applicable, in such Work Product
(including, without limitation, by executing assignments, consents, powers of
attorney, and other instruments and providing affidavits and testifying in any
proceeding).

 

7.                                      Post-Employment Covenants.

 

(a)               Non-Solicitation of Employees.  For a period of two (2) years
following termination of Executive’s employment with CDTI, Executive shall not
knowingly solicit or encourage, directly or indirectly, in person or through
others, any employee of the Company whom Executive worked with at the Company or
any Affiliate to terminate his or her relationship with the Company or its
Affiliate or to alter his or her relationship with the Company to the Company’s
detriment; provided, however, that generalized advertisement of employment
opportunities including in trade or industry publications (not focused
specifically on or directed in any way at the employees or an employee of CDTI)
shall not be deemed to cause a breach of this Paragraph 7(a).

 

(b)               Non-Solicitation of Customers. For a period of two (2) years
following termination of Executive’s employment with CDTI, Executive shall not
knowingly solicit, divert or take away, or attempt to solicit, divert or take
away, any person, firm or company that was, at any time during the period of
twelve (12) months preceding the termination of Executive’s employment, a client
of CDTI and with whom during that twelve (12) month period Executive had
business dealings on behalf of CDTI or any Affiliate, for the purpose of selling
or providing a product or service that competes with or displaces a product or
service of CDTI that Executive had some material involvement in or received
Confidential Information about while employed by CDTI.

 

9

--------------------------------------------------------------------------------


 

(c)                If, at the time of enforcement of this Paragraph 7, a court
of competent jurisdiction holds that the restrictions stated herein are
unreasonable under circumstances then existing with respect to (i) any part of
the time period covered by these covenants, (ii) any activity covered by these
covenants, or (iii) any other aspect of these covenants, any adverse
determination will be implemented as narrowly as possible and will not affect
these covenants with respect to any other time period, activity or other aspect
covered by these covenants.

 

(d)               Enforcement.  Each of the parties acknowledges that (i) the
covenants and restrictions contained in this Paragraph 7, and the protections
for Confidential Information and Work Product under Paragraphs 5 and 6, are
necessary, fundamental and required for the protection and continued conduct of
CDTI’s business, (ii) such covenants and restrictions relate to matters which
are of a special, unique and extraordinary character and which give these
covenants a special, unique value and (iii) breach of these covenants may cause
CDTI or its Affiliates irreparable harm which cannot be adequately compensated
by monetary damages, and therefore in the event of a breach or threatened breach
of this Agreement, CDTI or its Affiliates or their applicable successors or
assigns may, in addition to other rights and remedies existing in their favor,
apply to any court of competent jurisdiction for specific performance and/or
immediate injunctive or other relief in order to enforce, or prevent any
breaches of, the provisions of this Agreement.  Executive agrees that the
restrictions contained in Paragraphs 5, 6 and 7 are reasonable.

 

8.                                      General Provisions.

 

(a)               Arbitration.  Except for claims for injunctive relief brought
pursuant to Paragraph 7, any dispute or controversy arising out of or relating
to this Agreement, or the employment relationship created by this Agreement,
including the termination of that relationship and any allegations of unfair or
discriminatory treatment arising under state or federal law or otherwise, will
be resolved exclusively by final and binding arbitration, except where the law
specifically forbids the use of arbitration as a final and binding remedy.  The
arbitration shall be administered by the Judicial Arbitration and Mediation
Service (“JAMS”) (www.jamsadr.com) and shall be conducted exclusively under the
then-current Employment Arbitration Rules & Procedures and JAMS Policy on
Employment Arbitration Minimum Standards of Procedural Fairness, and the
California Code of Civil Procedure (available at www.jamsadr.com). The
arbitration will take place before a single neutral arbitrator in Ventura,
California.  CDTI shall be responsible for the fees and expenses of the
arbitrator in connection with the Arbitration.  Executive shall be responsible
for his attorney fees and any costs required by JAMS necessary to commence the
arbitration, if so commenced at Executive’s request, but in no event shall
Executive be responsible for any costs beyond those which Executive would be
required to incur if Executive filed a civil action in court concerning the
dispute or controversy.  The parties shall have all the rights, remedies and
defenses available in a civil action for the dispute or controversy.  The
arbitrator shall issue a written award that includes the arbitrator’s essential
findings and conclusions, and shall have the authority to assess attorneys’ fees
and costs of the prevailing party to the losing party.  The arbitrator will not
have the authority to amend, modify, supplement or change the terms and
conditions of employment as set forth in this Agreement.  This arbitration
provision will

 

10

--------------------------------------------------------------------------------


 

not prohibit either party from seeking injunctive relief pending the outcome of
the arbitration or an order confirming or vacating the award in a court of
competent jurisdiction.

 

(b)               Severability.  Whenever possible, each provision of this
Agreement shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement is held to be invalid,
illegal or unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability shall not affect
any other provision or any other jurisdiction, but this Agreement shall be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c)                Complete Agreement.  This Agreement embodies the complete
agreement and understanding of the parties with respect to the subject matter
hereof and supersedes and preempts any prior understandings, agreements or
representations by or between the parties, written or oral, which may have
related to the subject matter hereof.  There are no other agreements or
understandings, written or oral, in effect between the parties relating to the
subject matter of this Agreement, unless expressly referenced in this Agreement.

 

(d)               Counterparts.  This Agreement may be executed in separate
counterparts, each of which is deemed to be an original and all of which taken
together constitute one and the same agreement.  Facsimile or scanned and
emailed counterpart signatures to this Agreement shall be acceptable and binding
on the parties hereto.

 

(e)                Successors and Assigns.  Except as otherwise provided herein,
this Agreement shall bind and inure to the benefit of and be enforceable by
Executive, CDTI and their respective successors and assigns; provided that the
rights and obligations of Executive under this Agreement shall not be
assignable.

 

(f)                 Governing Law and Jurisdiction.  All issues and questions
concerning the construction, validity, enforcement and interpretation of this
Agreement and the exhibits hereto shall be governed by, and construed in
accordance with, the laws of the State of California.  Except as provided in
Paragraph 8(a), each of the parties hereto submits to the exclusive jurisdiction
and venue of any state or federal court sitting in the County of Ventura,
California.

 

(g)                Waiver of Jury Trial.  AS A SPECIFICALLY BARGAINED FOR
INDUCEMENT FOR EACH OF THE PARTIES HERETO TO ENTER INTO THIS AGREEMENT (AFTER
HAVING THE OPPORTUNITY TO CONSULT WITH COUNSEL), EACH PARTY HERETO EXPRESSLY
WAIVES THE RIGHT TO TRIAL BY JURY IN ANY LAWSUIT OR PROCEEDING RELATING TO OR
ARISING IN ANY WAY FROM THIS AGREEMENT OR THE MATTERS CONTEMPLATED HEREBY.

 

(h)               Amendment and Waiver.  The provisions of this Agreement may be
amended or waived only with the prior written consent of CDTI (as approved by
the Board) and Executive.

 

11

--------------------------------------------------------------------------------


 

(i)                   Representations and Warranties of Executive.  Executive
hereby represents and warrants that Executive’s employment with CDTI on the
terms and conditions set forth herein and Executive’s execution and performance
of this Agreement do not constitute a breach or violation of any other
agreement, obligation or understanding with any third party.  Executive
represents that Executive is not bound by any agreement or any other existing or
previous business relationship which conflicts with, or may conflict with, the
performance of Executive’s obligations hereunder or prevent the full performance
of Executive’s duties and obligations hereunder.

 

(j)                  No Strict Construction.  The language used in this
Agreement shall be deemed to be the language chosen by the parties hereto to
express their mutual intent, and no rule of strict construction shall be applied
against any party.

 

(k)               No Third Party Beneficiaries.  Nothing in this Agreement,
express or implied, is intended or shall be construed to give any Person other
than the parties to this Agreement and their respective heirs, executors,
administrators, successors or permitted assigns any legal or equitable right,
remedy or claim under or in respect of any agreement or any provision contained
herein.

 

(l)                   Notices.  All notices, requests and other communications
under this Agreement must be in writing and shall be deemed to have been duly
given only if delivered by email or facsimile transmission, personal delivery
with written receipt, or mail delivery by overnight courier prepaid, using the
following contact information:

 

If to Executive:                       Peter J. Chase

 

 

 

If to CDTI:                                              Clean Diesel
Technologies, Inc.
1621 Fiske Place
Oxnard, CA 93033
Attention:  Michelle Garzon, HR Manager



(m)                             Survival.  The covenants contained in Paragraphs
4(b), 5, 6 and 7 will survive any termination or expiration of this Agreement.

 

(n)                                 Review and Enforceability of Agreement. 
Executive represents and warrants that prior to executing this Agreement,
Executive reviewed each and every provision of this Agreement and understands
same, and that Executive had a full opportunity to have this Agreement review by
legal counsel of Executive’s own choosing.

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first written above.

 

12

--------------------------------------------------------------------------------


 

PETER J. CHASE, Executive:

CLEAN DIESEL TECHNOLOGIES, INC.,

 

 

 

 

By:

/s/ Michelle Garzon

 

 

 

/s/ Peter J. Chase

 

Title:

Human Resources Manager

[Signature]

 

 

 

13

--------------------------------------------------------------------------------